TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00127-CR


Delton Conroe Huegatter Jr., Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR21,246, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due August 14, 2006.  On counsel's motion, the time
for filing was extended to September 30, 2006.  No brief has been filed on appellant's behalf and no
further extension of time for filing has been sought.
Appellant's counsel, Mr. John R. Duer, is ordered to file a brief in appellant's behalf
no later than November 17, 2006.  No further extension of time for filing this brief will be granted.
It is ordered October 24, 2006

Before Justices B. A. Smith, Pemberton and Waldrop
Do Not Publish